285 S.W.3d 433 (2009)
STATE of Missouri, Respondent,
v.
Jillane FULTON-BARBEE, Appellant.
No. WD 69765.
Missouri Court of Appeals, Western District.
June 23, 2009.
Renae L. Ehler, for Respondent.
Jillane Fulton-Barbee, pro se.
Before Division One: JAMES E. WELSH, P.J., VICTOR C. HOWARD, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Jillane Fulton-Barbee appeals from a conviction following a bench trial for speeding, section 304.010, RSMo 2000. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The conviction is affirmed. Rule 30.25(b).